 FOTOMAT CORPORATIONFotomat CorporationandLocal 966,InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemenandHelpersofAmerica.Cases29-CA-2639 and 29-CA-2768March 2, 1973DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSJENKINSAND KENNEDYOn October 16, 1972, Administrative Law JudgeBenjamin B.Lipton issued the attachedDecision inthis proceeding. Thereafter, Respondent filed excep-tions and supporting arguments.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has' considered the record and theattached Decision in light of the exceptions and hasdecided to affirm the ru. ings, findings,' and conclu-sions 2 of the Administrative Law Judge and to adopthis recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Fotomat Corpora-tion,Hicksville,New York, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.iTheRespondent has excepted to certaincredibilityfindings made bytheAdministrative Law JudgeIt is the Board's establishedpolicy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibilityunless the clear preponderance of all of the relevant evidenceconvincesus that theresolutionswere incorrectStandard DryWallProducts, Inc,91 NLRB 544, enfd 188 F 2d 362 (C A 3) We have carefullyexaminedthe record and find nobasis for reversing his findings In In I ofhisDecision,the Administrative Law Judge inadvertently stated that thecharge inCase 29-CA-2639 wasfiled and served on December 6 and 8,1972 In fact,the chargewas filed and served onDecember6 and 8, 19712We agree with the Administrative Law Judge's findingthatRespon-dent herein violated Sec8(a)(3)and,derivatively,Sec8(a)(1)bydischarging the entire unit of five drivers because of their effortto obtainunion representationWe also adopt the Administrative Law Judge'sfinding that Respondent's stated reasonfor the discharges,towit, thediscriminatees'unauthorized invitation to union agents to meet with themon the nonpublic premises of Respondent,was pretextual,as explicated inthe attached DecisionHowever, we disavow the Administrative LawJudge's relianceuponN LR BvBuinup & Sims,Inc,379 U S 21, whichwe find distinguishable from the instant case Therefore,we do not adopthisconclusion that the discharges independently violated Sec-8(a)(1)DECISIONSTATEMENT'OF THE CASE59BENJAMIN B. LIPTON, AdministrativeLaw Judge: Thisproceeding was tried before me on June 19 and 20, 1972, inBrooklyn,New York,upon a complaintby the GeneralCounsel Ialleging certain violations of Section 8(a)(1), (3),and (5)of the Act.Briefs submittedby General Counseland Respondent have been duly considered.Upon the entire record,and from my observation of thedemeanor of the witnesses,Imake the following:FINDINGS OF FACT1.JURISDICTION AND LABOR ORGANIZATIONRespondent is engaged in the retailsale and distributionof cameras,film, film processing,and relatedphotographicmaterials.Itmaintains numerous retail outlets, offices, andplaces of business,variouslysituatedin the UnitedStates.Thisproceedingparticularlyinvolves the "area office"located inHicksville, New York.During theyear preced-ing issuanceof the consolidatedcomplaint,Respondentderivedgross revenues from its operations valued in excessof $500,000. During the same period, it had a direct inflowin interstate commerce in excessof $50,000. Respondentadmits,and I find,that it is engaged in commerce,and thatthe Unionisa labor organization,within themeaning ofthe Act.II.THE UNFAIR LABOR PRACTICESA.Basic Issues1.Whether Respondent's discharge of five namedemployees,consisting of its entire complement of drivers,was discriminatory and unlawful.2.Whether Respondent unlawfully refused to bargainwith the Union,upon request.3.Whether a bargaining order under theGisselcase 2 isjustified,based on union authorization cards of all theemployees(drivers)in the alleged appropriate unit,in viewof the serious nature of the asserted unfair labor practices.Respondent denies the violations alleged,and contends:(a) The five drivers were terminated for violating companyrulesby permitting"unauthorized personnel"to enterupon company property(i.e.,when they held an organiza-tionalmeeting with union representatives on Respondent'siIn Case 29-CA-2639, thecharge by the Union was filed andserved byregisteredmail,respectively,onDecember 6 and 8,1972 In Case29-CA-2768,the filing and service of the charge took place onFebruary 24,1972The consolidatedamended complaint on both cases was issued onApril 19, 19722NLRB vGisse!Packing Co,395 U S 575202 NLRB No. 3 60DECISIONSOF NATIONALLABOR RELATIONS BOARDpremises); and (b) it was under no duty to bargain "sincethedrivershad been terminated for cause and nobargaining unit existed."B.Essential FactsThe drivers, or routemen, operated from the area officeinHicksville. Their function was to pick up exposed filmand other photographic material from, and make deliveriesto,Respondent's retail outlets in the New York area. Theirworking hours were from 1 to approximately 8 p.m. After5:30 p.m., a receptionist was usually the only employeepresent at the area office, other than the drivers returningfrom their routes. During the material period, the fivedriversconsistedof Jerome Alopari, Thomas Crean,Robert Patafio, Santo Sciabbarrasi, and Robert Taub.Their immediate supervisor was Jane Rousseau, an"administrative assistant." JamesG.Martin, regionaldirector, was in overall charge of the area office.On November 29, 1971,3 Crean made the initialapproach to the Union in a telephone call to John Agathos,secretary-treasurer. It was agreed that representatives ofthe Union would come to the area office on December 1 tomeet with the drivers.1.December 1Agathos testified that about 5:30 p.m. he appeared at thearea office and asked to see Crean. The receptionist toldhim Crean was on his route. Agathos waited outside. Hewas later met by Crean, who told him the other driverswere still out.When all the drivers had returned, theygathered in the reception room together with Agathos andtwo other union agents who had arrived-Joseph FaiccoandGlenMcCarthy. As described by Agathos-"wedecided to go downstairs . . . to have a little meetingamongst ourselves." In the basement,4 for 30-40 minutesthey discussed organizational procedures, and each of thefive drivers signed authorization cards, which the Unionretained. Faicco arranged to meet the drivers about 1 p.m.the next day outside the area office.Crean testified that he alone invited the men downstairs,and had no advance permission of management. Thereceptionist, Colleen Carmody, was in the presence of thegroup when they initially conferred in the reception roomand in the adjoining "sorting room."5 She testified that 2days earlier Crean told her a meeting with the Unionwould take place on December 1; before the meeting date,she revealed this information to Margaret Terlikosky, anarea trainer and assistant supervisor; and she first learnedfrom Crean on December 1 that the meeting would be helddownstairs. Terlikosky testified she was at the receptiondesk about 6:30 p.m. on December 1, and told "the man"(Agathos) that Crean would be back about 7 p.m. Sheworked late that night and was aware of the meeting withthe drivers downstairs. Alopari testified that on December3All dates are in 1971, except as otherwise specified4On the basement level, an "inventory room" was used to containvaluable materialsand was securely locked behind a steel door I am notimpressed that any of the items, such as used snow tires, which layelsewhere in the basement were of consequential value There is no claim orevidence that anything was missing5No door or "divider" separated the two rooms In the sorting room1,when he returned from his route,he worked on thepremises with two of the independent processors helping tocarryout film.He finished his job,punched out, and thenjoined the others in the reception room before they wentdownstairs.62.December 2An election petition for a unit of drivers was filed withthe Board in Case 29-RC-1873 and, on the same date, a,copy was served on Respondent by registered mail.Between 9 and 10 a.m., Terlikosky spoke with RudolphPusey, store supervisor, and Deborah Shuppe, an areatrainer.As Terlikosky testified, in substance, she told themshe heard that union representatives were in the area officewith the drivers the night before. Pusey indicated he wasgoing to tellMartin, the regional director, and walkedaway. Shortly thereafter, Terlikosky was summoned toMartin's office, where Shuppe and Pusey were present.Martin asked her "if anyone had been in the office" theprevious night, and she replied, yes. Then he inquired if shewas aware that unauthorized personnel were not allowed inthe building. She could not recall her answer.About 1 p.m., Union Agents Faicco and McCarthy metwith the five drivers outside the area office. There eachdrivermade out a duplicate authorization card for theUnion. The entire group then entered the outer office ofMartin.? Faicco told the "secretary" he was a businessagent of the Union and wished to see Martin. When askedthe purpose, he stated that the Union represented thedrivers and he wanted to discuss recognition. On request,he supplied his business card. After a period of waiting, the"secretary" indicated that Martin had no time to see themthat day as he had other engagements. In these circum-stances, I find that Martin was made aware of all theinformation given the "secretary," as well as the identity ofthe persons waiting in his outer office.About 7 p.m., the front office receptionist, Carmody, wasquestionedbyAttorneyHaber for Respondent. Sheconfirmed that the union men came in the night before andheld a meeting with the drivers downstairs. However, shedid not know what occurred at the meeting.About 8 p.m., after Alopari returned from his route, hewas told by Supervisor Rousseau, in substance, that "wewere not going to get the union in and we were going to getfired for it." 83.December 3,et seq.On December 3, each of the five drivers was called intoRousseau's office and discharged by her "for havingunauthorizedpersonnelon the premises."Rousseautestified that the decision to discharge the drivers wasmade by Martin and a corporate vice president inCalifornia, after telephonic discussions, about 12 to 1 p.m.that day.there were closed bags which, for the most part, contained exposed film6The recordisnotclear as to the time ofthe meeting,or whether it washeld after all the drivers had clocked outWhile Respondent asserts that themeeting occurred on company time, it does not rely upon this as a basis forthe discharge7Martin had a separate entrance to his office from outside the building8Undenied testimony of Alopari FOTOMAT CORPORATION61Later that day, Carmody told one of the independentfilm processors that the drivers were not working becausethey were fired for union activity. Shortly thereafter MartincautionedCarmody not to say that, as they wereterminated "because of unauthorized personnel." She thenstated "that it wasn't all the boys that invited the unionman in, it was only one." Martin rhetorically asked, "Werethey all downstairs at the meeting?"On Monday, December 6, the Union established a picketline at the area office.9 During the day, Agathos had aconversation withMartin outside the building. He toldMartin the Union represented the drivers and he wouldlike to sit down with him to negotiate a contract. Martinreplied that he was going to his lawyer's office next door.C.Concluding FindingsRespondent devoted a considerable part of its defenseseeking to establish the existence of a company policy andrule to the effect that employees who invite or permitunauthorized personnel to enter on company property aresubject to immediate discharge. Respondent completelyfailed to support this position, and it is clearly refuted inthe record that such a rule applied to the employees at thearea office. The drivers' testimony, as well as that ofCarmody, the receptionist, shows that they were neverinformed and were entirely unaware of such a rule.10However, it is not critical whether there was actually a ruleagainstunauthorizedpersonnelenteringbeyond thereception room of the area office.ii The real issues arewhether, under the Act, the drivers were discharged fordiscriminatory reasons, and whether, by such conduct,Respondent interfered with their protected rights.In its defense, Respondent took the insistent positionthat, when the discharges were effected on December 3, itdid not know the identity of the "unauthorized personnel"who met with the drivers on December 1, and wascompletely unaware that these persons were union repre-sentatives.Martin testified that the only time he knewthesewere union representatives in the area office wasabout 10 days later when he was so advised by a Boardagent, and that theretofore it had never entered his mind.12In his telephone conversations with high executives ofRespondent in California, during which the dischargedecisionwas reached, there was no mention that the"unauthorized personnel" on December 1 were or mighthave been the same union people who appeared at hisoffice with the drivers on December 2. Rousseau, equivocal9The transcript at p 28,1.14, is hereby corrected to read "Is there anallegation here of an unfair labor practice strike9" The answer was negativetoUltimately in the hearing, at my request,Respondent furnished part ofa manual distributed to the sales girls,or "Fotomates,"in its retail outletsThe particular rule states in entirety"At no time will the Fotomate allow aperson or persons to enter the store without permission from the AreaManager " My finding,in short, is that this rule would not on its face beapplicable to the drivers.Respondent relies on various other grounds' Thatthe drivers were instructed not to take"riders" on their vehicles,and thatthe vehicles displayed a sign to such effect, was credibly denied by thedrivers,and is over-reaching to establish the rule claimed.That, on or beforeDecember 1, a "Better Business Bureau" sign was posted on a wall in thereception area,stating "No soliciting,peddling,things like that" (asdescribed by Rousseau),was credibly denied by Carmody,the receptionistregularly present in this room Even assuming such a sign was posted beforeDecember1,-(a) it couldnot reasonably be construed by the employees asinher testimony, admitted that she became aware onDecember 2 that the people who visited the night beforewere union organizers.When theycame in to,seeMartinon December 2, she could "tell by looking at them" thattheywere union organizers,as they were"tough-lookingcharacters," they "weren't very pleasant at all," and shehad asked them to leave. Especially in light of the evidenceearlier shown, I can only find that this is a clear case ofcalculated dissimulation and prevarication on the part ofMartin and Rousseau. There can be no doubt on thisrecord that Respondent knew or surmised, when it decidedto discharge the drivers, that they had met with unionagents within the area office on December 1.The evidence is ample that Respondent seized upon thepretext of a purported rule violation to discharge thedrivers,and that in reality it was motivated by theimmediate discovery of the drivers' effort to obtain unionrepresentation.The following factors are particularlynoted: (a) Rousseau's general threat, made to Alopari(afterone of the conversations with the Californiaexecutives), that all the drivers would get fired, and thefurther union animus shown in Rousseau's testimony; (b)the drastic decision to eliminate all its drivers (and the laterclaim there was no duty to bargain because no bargainingunit existed);(c) the significant timing of such actionfollowing upon its knowledge of the drivers' union activityand the Union's approach to Respondent; (d) the false andgenerally unreliable testimony of Martin and Rousseau;and (e) Respondent's failure to question the drivers, andthe flimsybasisupon which it ostensibly concluded thatthe drivers violated company policy.The statedmisconductforwhich the drivers weredischarged took place, albeit on plant premises, in thecontext of an organizational meeting with the Union-abasic protected activity under Section 7 of the Act.13 Theessential law is well definedinN.L.R.B. v. Burnup & Sims,379 U.S.21. Section 8(a)(1) is violated if an employee isdischarged formisconduct arising out of a protectedactivity where it is demonstrated that the misconduct neveroccurred despite the employer's honest belief, or that theemployer's asserted belief was not in good faith. "Aprotected activity acquires a precarious status if innocentemployees can be discharged while engaging in it, eventhough the employer acts in good faith."Idat 23. I findhere, for the reasons described above, that the alleged ruledid not exist, and the purported misconduct did not occur.Even if it did occur in some respect, it does not constitutesuch misconduct as would reasonably justify discharge. Ita union no-solicitation rule, and(b), if it were so intended,itwas vague,restrictedsolicitationon nonworking time, and did not convey the"unauthorized personnel" policy invokedby Respondent Respondent citesa section ofthe New YorkPenal Law in arguing that the union agents onDecember I engaged in"criminal trespass," as to impute a greater degree ofresponsibility on the drivers This is rejected as without merit In sum, I findthat Respondent's evidence and arguments scarcely substantiate its broadassertions of the grounds for discharge.i iPresumably,an employer would have such a right of exclusion, evenwithout prior announcement:in certain circumstances union agents may bebarred from company premises SeeCentral HardwareCo v N LR B,405U.S1061;NLRB v Babcock & Wilcox Company,351 U S 10512Martin was aware of a previous abortive attempt to organize the"Fotomates" in the retail outlets13Corr,veau & Roughier Cement Block, Inc,171 NLRB 787, 788 62DECISIONSOF NATIONALLABOR RELATIONS BOARDwas shown that Crean alone invited the union agents to thebasement for the purpose of the organizational meeting.The mere presence of the other four drivers at the meetingprovides no ground to deprive them of their Section 7rights. Carmody, the receptionist whose function was to seethatunauthorized persons do not enter beyond thereception area, was not disciplined. Respondent conductedno investigation and had no honest basis for decidingwhich, if any, of the drivers were responsible. TheRespondent's good faith is clearly lacking in its conclusionto discharge all five of the drivers as a group.Upon all of the foregoing and the entire record, it isfound that the discharge of the five drivers violated Section8(a)(3) and, independently, 8(a)(1) of the Act.D.The Refusal To BargainThe complaint alleges an appropriate unit of all driversemployed at the area office. Respondent denies thisallegation,but has offered no alternative unit or evidenceon the question. I find the alleged unit is appropriate forpurposes of collective bargaining.On December 6, as previously described, the Unionpresented the demand for recognition and bargaining onbehalf of the employees in the appropriate unit. As of suchdate, there were employed by Respondent in the unit-Al-opari,Crean,Patafio,Sciabbarrasi,and Taub. It isuncontested that union authorization cards were executedby all these employees on December 1. Accordingly, it isheld that, on and since December 1, the Union has been,and is now, thestatutorybargaining representative of theemployees in the appropriate unit. On and since December6,Respondent has failed and refused to accord recogni-tion, as validly requested by the Union.As detailed herein, Respondent engaged in seriousviolations of Section 8(a)(1) and (3), which I find werecalculated to defeat the Union's organizing efforts anddestroy itsmajority status among the employees. Theseunfair labor practices, in my opinion, are clearly in thecategory of pervasive and extensive violations within theterminology of theGisselcase.14The effects of suchconduct preclude a fair representation test in a Boardelection in the forseeable future without the continuingimpact and recurrence of Respondent's coercion. In thesecircumstances, the use of traditional remedies is ineffectu-al,and consideration is validly given to the signedauthorization cards as a more reliable measure of theemployees' representation desires. Therefore it is conclud-ed that, by refusing the Union's bargaining request andengaging in the aforesaid unfair labor practices,Respon-dent violated Section 8(a)(5), and that a bargaining order isnecessary and appropriate to protect the majorityselectionof the Union through written authorizations, and otherwiseto remedy the violations committed.III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II,above,occurring in connection with its operations de-14N L R B v Gissel Packing Co.,395 U S. 575. AndseeRestaurantAssociates Industries, Inc,194 NLRB No. 172scribed in section I,above,have a close,intimate, andsubstantial relation to trade,traffic,and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.IV.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. A broadcease-and-desist order is warranted,particularly in view ofRespondent's patent discriminatory conduct.i5Ithas been found that Respondent unlawfully dis-charged Alopari, Crean, Patafio, Sciabbarrasi, and Taub. Itwill therefore be recommended that Respondent offerthese employees immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist,to substantiallyequivalent jobs,without prejudice to their seniority andother rights and privileges,and make them whole for anyloss of earnings suffered by reason of the discriminationagainst them,by payment to them of a sum of money equalto that which they normally would have earned, absent thediscrimination,less net earnings during such period, withbackpay computed on a quarterly basis in the mannerestablished in F.W.Woolworth Company,90 NLRB 289,plus interest at the rate of 6 percent per annum, as set forthinIsis Plumbing & Heating Co.,138 NLRB 716. It will befurther recommended that Respondent preserve and uponrequest,make available to the Board or its agents, allpayroll records,social security payment records,timecards,personnel records and reports,and all other recordsnecessary and useful to determine the amounts of backpaydue and the rights of reinstatement under the terms ofthese recommendations.Upon the foregoing findings of fact, and upon the entirerecord,Imake the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.The Unionisa labor organization within themeaning of Section 2(5) of the Act.3.By discharging Jerome Alopari, Thomas Crean,Robert Patafio, Santo Sciabbarrasi, and Robert Taub onDecember 3, 1971, Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(3) and,independently, Section 8(a)(1) of theAct.4.All drivers or routemen employed by Respondent atits area officeinNew York,excluding all office clericaland professional employees, guards, and supervisors asdefined in Section 2(11) of the Act,constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.5.Since December 1, 1971, the Union has been, and isnow, the exclusive representative of all employees in the15N LR B v. ExpressPublishingCo,312 US 426;NLRBv EntwistleMfgCo,120 F 2d532 (C.A 4) FOTOMAT CORPORATION63appropriate unit within the meaning of Section 9(a) of theAct.6.By failing and refusing, at all times on and afterDecember 6, 1971, to bargain collectively with the Unionas the exclusive representative of the employees in theappropriate unit, Respondent has engaged in and engagingin unfair labor practices within the meaning of Section8(a)(5) of the Act.7.By the foregoing, Respondent has interfered with,restrained, and coerced employees in the exercise of therights guaranteed in Section 7 of the Act, and has therebyengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the above findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby recommend the following: 16ORDERRespondent,Fotomat Corporation,Hicksville,NewYork, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Discouraging membership in Local 966, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, or in any other labor organiza-tion, by discharging or terminating employees, or in anyother manner discriminating in regard to hire or tenure ofemployment or any term or condition of employment.(b) Failing or refusing to bargain collectively with theabove-named labor organization as the exclusive bargain-ing representative of all employees in the appropriate unit,described above.(c)Threatening employees with discharge, and in anyothermanner interfering with, restraining, or coercingemployees in the exercise of their rights guaranteed inSection 7 of the Act, except to the extent that such rightsmay be affected by an agreement in conformity withSection 8(a)(3) of the Act, as amended.2.Take the following affirmative action designed toeffectuate the policies of the Act.(a)Upon request, bargain collectively with the above-named labor organization as the exclusive representative ofthe employees in the appropriate unit, and embody in asigned agreement any understanding reached.(b)Offer Jerome Alopari, Thomas Crean, RobertPatafio, Santo Sciabbarrasi, and Robert Taub immediateand full reinstatement to their former positions, or, if thosepositionsno longer exist, to substantially equivalentpositions,without prejudice to their seniority or otherrights or privileges, and make them whole for any loss ofearnings, in the manner set forth in "The Remedy" sectionof the Administrative Law Judge's Decision.(c)Notify the above-named employees, if presentlyserving in the Armed Forces of the United States, of theirright to reinstatement upon application, in accordance withtheSelectiveServiceAct and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(d)Preserve and make available to the Board or itsagents all payroll and other records, as set forth in "TheRemedy" section of the Administrative Law Judge'sDecision.(e) Post at its Hicksville, New York, office and facilities,copiesof the attached notice marked "Appendix." 17Copies of said notice, on forms provided by the RegionalDirector for Region 29, shall, after being duly signed byRespondent, be posted immediately upon receipt thereof,and be maintained for a period of 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken to insure that said noticesare not altered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Decision, whatsteps Respondent has taken to comply herewith.1816 In the event no exceptions are filed asprovided bySection102 46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings,conclusions,and recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations,be adoptedby theBoard andbecome its findings, conclusions,and Order,and all objections thereto shallbe deemed waived for all purposes.17 In the event that the Board'sOrder is enforced by a judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board "18 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region 29, in writing,within 20 daysfrom the date of this Order what steps Respondent has taken to complyherewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which both sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the law and has ordered us topost this notice; and we intend to carry out the order of theBoard, and abide by the following:WE WILL NOT discharge or otherwise punish you, inorder to discourage membership or support for Local966, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, or anylabor organization.WE WILL NOT threaten you with discharge, or otherreprisal, in order to stop you from joining or helping aunion.WE WILL NOT refuse to bargain collectively with theabove-namedUnion, as your exclusive bargainingrepresentative.WE WILL NOT in any other manner interfere with,restrain, or coerce you in the exercise of the rightsguaranteed employees in the National Labor RelationsAct, which are as follows:To engage in self-organizationTo form, join or help unionsTo bargain collectively through a representa-tive of their own choosing 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any or all these things.Since it has been found that we unlawfully dis-charged Jerome Alopan, Thomas Crean, RobertTapafio, Santo Sciabbarrasi, and Robert Taub, WEWILL offer to give them back their regular jobs or, ifthose jobs no longer exist, give them substantiallyequivalent jobs, and WE WILL pay all the above-namedemployees for the earnings they lost because of thediscrimination against them, with 6 percent interest.WE WILL notify the above-named employees, ifpresently serving in the Armed Forces of the UnitedStates, of their right to reinstatement, upon application,in accordance with the Selective Service Act and theUniversalMilitaryTraining 'and ServiceAct,asamended, after discharge from the Armed Forces.WE WILL upon request, bargain collectively withLocal 966, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,as the exclusive representative of our employees in theappropriate unit, and put into a signed agreement anyunderstanding reached.The appropriateunit is:All drivers or routemen employed at the NewYork area office, excluding all office clerical andprofessional employees, guards, and supervisorsas defined in the National Labor Relations Act.FOTOMAT CORPORATION(Employer)DatedBy(Representative)(Title)Thisisan official notice and must notbe defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 16 Court Street, FourthFloor,Brooklyn,New York 11241, Telephone 212-596-3535.